Jackson, Justice.
1. We think that the superior court of Houston county had jurisdiction to try this case. It was a case which arose against the company for failure to deliver cotton committed to it as a' carrier at Perry, in Houston county, and to be transported thence to another point. The contract was there made and the bailment there began, and the damage may have there been done by the failure of the company to ship it. 54 Ga., 251.
(2. 3.) Under the issue for trial, we think that the court erred in admitting testimony that other people’s cotton had been stolen by agents of the company at Perry. It is too remote to affect this particular cotton of this plaintiff. The issue was its loss, whether it weighed less than when shipped, and if it did whether that was caused by evaporation, or by the fault of the carrier. As this testimony may have controlled the verdict we award a new trial, without expressing an opinion on the weight of the evidence.
Judgment reversed.